Citation Nr: 9922826	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  94-08 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for 
anxiety neurosis.

2. Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
frostbite.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Milo H. Hawley



INTRODUCTION

The veteran served on active duty from August 1942 to January 
1946, and from October 1950 to January 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In February 1996, the Board issued a decision denying an 
increased rating for the veteran's anxiety neurosis and 
service connection for arthritis of the right leg as a 
residual of frostbite.  By memorandum decision dated August 
1998, the United States Court of Appeals for Veterans Claims 
(Court), granted Appellee's motion, affirming the Board's 
decision with respect to the issue of service connection for 
arthritis of the right leg as a residual of frostbite, and 
vacating and remanding the Board's decision denying an 
increased rating for the veteran's anxiety neurosis.  A copy 
of the motion and a copy of the Court's memorandum decision 
have been included in the veteran's claims file.

In a statement, received in June 1999, the veteran requested 
restoration of a 30 percent evaluation for his anxiety 
neurosis from April 30, 1948.  This claim is referred to the 
RO for its consideration.


REMAND

The Court's decision reflects that the issue of whether new 
and material evidence has been received to reopen the claim 
of entitlement to service connection for frostbite has been 
raised and must be adjudicated.  The decision also reflects 
that the criteria for rating psychiatric disorders has 
changed, subsequent to the Board's decision, and the 
veteran's anxiety neurosis must be reevaluated in light of 
this change.  

The rating criteria for evaluation of psychiatric disorders 
was changed, effective November 7, 1996.  See Rating 
Schedule, Mental Disorders, 61 Fed. Reg. 52,695 (1996).  
(Codified as 38 C.F.R. § 4.130).  In Karnas v. Derwinski, 
1 Vet. App. 308 (1991), it was held that when the law or 
regulations change after a claim has been filed, but before 
the appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  See DeSousa v. Gober, 10 Vet. 
App. 461, 465-67 (1997).  However, in Rhodan v. West, 12 Vet. 
App. 55 (1998), it was held that the new rating criteria 
regarding mental disorders could not have retroactive 
application prior to November 7, 1996.  Therefore, in this 
case, the veteran's service-connected anxiety neurosis should 
be considered under the old criteria both prior to and from 
November 7, 1996, and under the new criteria as well, from 
November 7, 1996.

In light of the above, the case is REMANDED to the RO for the 
following:

1.  The RO should adjudicate the issue of 
whether new and material evidence has 
been received to reopen the claim of 
entitlement to service connection for 
frostbite.  The veteran should be 
notified of the determination and any 
appropriate appellate rights.

2.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment for his anxiety neurosis in 
recent years.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent treatment records, that have 
not already been obtained.

3.  Thereafter, the veteran should be 
afforded a VA examination by a 
psychiatrist to determine the current 
severity of the service-connected anxiety 
neurosis.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail.  The examiner should 
report a multiaxial diagnosis identifying 
all current psychiatric disorders and 
offer an opinion of the extent to which 
the veteran's service-connected anxiety 
neurosis interferes with his ability to 
establish and maintain relationships, as 
well as the reduction in initiative, 
efficiency, flexibility and reliability 
levels due to his service-connected 
anxiety neurosis.  An opinion should also 
be offered of the extent to which anxiety 
neurosis interferes with the veteran's 
ability to obtain and retain gainful 
employment.  

The examiner should indicate the 
veteran's overall psychological, social 
and occupational functioning using the 
Global Assessment of Functioning Scale 
provided in the Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM IV).  The claims file must be made 
available to the examiner before the 
examination, for proper review of the 
medical history.  The examination report 
should reflect that such a review was 
made.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

4.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim for an 
increased rating for anxiety neurosis 
under both the old and new criteria for 
rating mental disorders in effect prior 
to and from November 7, 1996, and rate 
the veteran's disability by reference to 
the old criteria prior to November 7, 
1996, and by reference to either criteria 
after November 7, 1996.  See DeSousa and 
Rhodan.

5.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
statement of the case or a supplemental 
statement of the case on all issues in 
appellate status and afforded the 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










